          Case 2:18-cr-00151 Document 289 Filed 08/22/19 Page 1 of 1 PageID #: 15019

                                       District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Charleston
Date: 8/22/2019                                                                 Case Number 2:18-cr-00151
Case Style: USA vs. Muhammed Samer Nasher-Alneam
Type of hearing Plea Hearing
Before the honorable: 2512-Faber
Court Reporter Ayme Cochran                                                     Courtroom Deputy Cindy Lilly
Attorney(s) for the Plaintiff or Government Alan McGonigal, Jennifer Herald, Steve Loew


Attorney(s) for the Defendant(s) Isaac Forman,Michael Hissam


Law Clerk Allison Skinner                                                     Probation Officer Shamika Stockton
                                                         Trial Time




                                                       Non-Trial Time
Plea Hearing



                                                        Court Time
8:57 am to 9:34 am
Total Court Time: 0 Hours 37 Minutes Non-Trial Time/Uncontested Time


                                                        Courtroom Notes
Scheduled Start: 9:00 a.m.
Actual Start: 8:57 a.m.
Defendant present in person and by counsel.
Defendant placed under oath.
Court finds defendant competent to go forward.
Ms. Herrald summarizes plea agreement and files original.
Court conditionally approves the plea agreement.
Defendant waives reading of third superseding indictment.
Court summarizes Count twenty five of the third superseding indictment.
Defendant pleads guilty to count twenty five of the third superseding indictment.
Court reads statute with which defendant is charged.
Defendant advised of elements of offense government would have to prove at trial.
Ms. Herrald places on the record the factual basis for defendant's plea.
Defendant executes written plea of guilty.
Sentencing scheduled for December 2, 2019, 2:30 p.m. in Charleston.
Defendant remanded.
Court recessed at 9:34 a.m.
